— Order insofar as appealed from unanimously reversed on the law without costs and County of Chautauqua’s motion denied. Memorandum: Supreme Court should have denied defendant County of Chautauqua’s motion to dismiss. Plaintiff’s complaint must be liberally construed, with every allegation taken as true, to determine whether it pleads a legally cognizable claim (see, Guggenheimer v Ginzburg, 43 NY2d 268, 275; Burlew v American Mut. Ins. Co., 99 AD2d 11,15, affd 63 NY2d 412; Pietropaoli Trucking v Nationwide Mut. Ins. Co., 100 AD2d 680). The complaint states that defendant County of Chautauqua breached its duty in negligently failing to place Veronica Himes in an appropriate non-secure detention facility prior to the order of disposition (see, Family Ct Act § 739; County Law § 218-a). The complaint thus states a cognizable cause of action (see, Blanca C. v County of Nassau, 65 NY2d 712; Sinkler v County of Monroe, 127 AD2d 1006; Harris v State of New York, 117 AD2d 298, 302-303; *657Bartels v County of Westchester, 76 AD2d 517). (Appeal from Order of Supreme Court, Chautauqua County, Ricotta, J.— Dismiss Complaint.) Present — Callahan, J. P., Doerr, Green, Pine and Lowery, JJ.